DETAILED ACTION
	Claims 54-84 are currently pending in the instant application.  Claims 54, 56-60, and 75-84 are rejected.  Claim 80 is objected.  Claims 55 and 61-74 are withdrawn from consideration as being for non-elected subject matter. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 15 July 2021 is acknowledged.
Claim Objections
Claim 80 is objected to because of the following informalities:  Claim 80 does not end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56 and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims must, under modern claim practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  In the instant case, one must refer back to the specification to determine the limitation of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claim 55, 57-60, 75-78, and 80-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirota et al. (J. Nat. Prod. 2003, 66, 885-887) in view of US Patent No. 3,183,172 and WO2009/118179.
Shirota et al. provides a large-scale production synthesis of psilocybin, see scheme 1, page 886 wherein psilocin is reacted with tetrabenzylpyrophospahte to form benzyl 3-[2-(benzyldimethylazaniumyl)ethyl]-1H-indol-4-yl phosphate which is then reacted with hydrogen in the presence of a catalyst to form psilocybin; to which water is added and the product filtered through a celite pad by suction and evaporation to form crystalline material.  This process corresponds to applicants instant i), ii), and iii) of claim 54.  Scheme 1 provides:

    PNG
    media_image1.png
    195
    724
    media_image1.png
    Greyscale

While the prior art prepares less than 100g of the final product, (see 5.6g page 887) the prior art is a large scale preparation and one could easily utilize larger amounts of reactants, or run the process multiple times to obtain the desired 100g, both options of which would be a process comprising the required claimed steps.
In regards to instant claim 57,  which utilizes NaHMDS instead of n-BuLi, as both NaHMDS and n-BuLi are both alkali metal strong bases, it would be obvious to utilize NaHMDS, see WO 2009/118179, page 6, which provides that these are both strong alkali metal bases.

In regards to instant claim 59, the temperature ranges from -78 to 0, which includes the required initiated temperature of -50 degrees Celsius.
In regards to claim 60, the prior art process prepares 85.2%of 8 from psilocin, see page 887.
	In regards to claims 75-78 and 80-83, while the prior art Shirota et al does not recrystallize in water, recrystallization from water is a known process with psilocybin, see US Patent No. 3,183,172 wherein column 2 and 3 discusses the recrystallization from water to white needles.
	In regards to claim 84, the catalyst utilized in scheme 1 is Pd/C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					21 October 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600